DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 8/16/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 12-15 are objected to because of the following informalities:  
Regarding Claim 12, lines 2-3 on page 6, the limitation of “and selective operate” appears it should be “selectively operate” or language similar.
Appropriate correction is required.
Claims 13-15 are also objected since the claims depend on claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US Pub No. 2016/0190371) in view of Marti (Phys. Status Solidi C 2017, 14, 1700191) and Krasikov (US Pub No. 2021/0075219)
	Regarding Claim 21, Sorloaica et al. teaches an improved solar electricity generation system [Fig. 1A, 0031] comprising: 
a pv cell [100, Fig. 1A, 0031] and a thermoelectric element [300, Fig. 1A, 0031].
	Sorloaica et al. is silent on a semiconductor layers configured as a transistor to convert photons from light into electrical current comprising:
	a first semiconductor layer provided as an emitter,
	a second semiconductor layer provided as a base,
	a third semiconductor layer provided as a collector,
	a first depletion zone located between the first semiconductor layer and the second semiconductor layer that upon receiving at least part of the photons generates the electrical current in a first current direction, and
	a second depletion zone located between the second semiconductor layer and the third semiconductor layer that upon receiving at least part of the photons generates the electrical current in a second current direction;
	a thermoelectric component operatively installed to the semiconductor layers to
convert thermal energy received from the semiconductor layers into recovered
electrical current:
	wherein the transistor is configured as an amplifier circuit; and
	wherein upon the second semiconductor layer receiving the recovered electrical current in the form of a bias current, the electrical current flowing from the first semiconductor layer to the third semiconductor layer is amplified.
Marti et al. teaches semiconductor layers to convert photons from light into electrical current comprising:
a first semiconductor layer, a second semiconductor layer, a third semiconductor layer [Fig. 1, See PNP layers as first, second, and third layers respectively, page 1700192, top of page] in a tandem solar cell [Abstract], used to provide a structure with a simplified layer structure [Abstract].
Since Sorloaica et al. teaches the use of a PV cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the cells of Sorloaica et al. with the cells of Marti et al. in order to provide a simplified structure, and improved efficiency [Abstract].
Krasikov et al. teaches applying a bias current to a photovoltaic device in order to provide sufficient power output [0068-0070, 0070].
Since modified Sorloaica et al. teaches the use of PV cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the device of modified Sorloaica by applying a bias current to the photovoltaic device as shown by of Krasikov et al.  in order to provide a photovoltaic device with sufficient power output [0068-0070].
	Within the combination above, modified teaches a PNP PV structure attached to a thermoelectric component; therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “ first depletion zone located between the first semiconductor layer and the second semiconductor layer that upon receiving at least part of the photons generates the electrical current in a first current direction, and
	a second depletion zone located between the second semiconductor layer and the third semiconductor layer that upon receiving at least part of the photons generates the electrical current in a second current direction; and a thermoelectric component operatively installed to the semiconductor layers to convert thermal energy received from the semiconductor layers into recovered electrical current: wherein the transistor is configured as an amplifier circuit; and
	wherein upon the second semiconductor layer receiving the recovered electrical current in the form of a bias current, the electrical current flowing from the first semiconductor layer to the third semiconductor layer is amplified.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 22, within the combination above, modified Sorloaica et al. teaches  wherein the transistor is a double junction transistor configured as an amplifier circuit [See rejection of claim 21, modified Sorloaica et al. teaches a PNP PV structure attached to a thermoelectric component]
	Regarding Claim 23, within the combination above, modified Sorloaica et al. teaches  wherein the thermoelectric component comprises a Peltier chip [Fig. 1B, 0013, 0023]
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US Pub No. 2016/0190371) in view of Marti (Phys. Status Solidi C 2017, 14, 1700191) and Krasikov (US Pub No. 2021/0075219) as applied above in addressing claim 21, in further view of Arimoto (US Pub No. 2014/0020752)
	Regarding Claim 24,  within the combination above, modified Sorloaica et al. is silent on   wherein the semiconductor layers are arranged comprising: a first angular-oriented portion to receive the photons from a first light angle of incidence, and a second angular-oriented portion to receive the photons from a second light angle of incidence; and wherein the semiconductor layers alternate between the first angular-oriented portion and the second angular-oriented portion.
Arimoto et al. teaches a textured surface which has first and second angular oriented positions used to provided increased amount of light absorption [0036].
Since modified Sorloaica et al. teaches the use of a solar cell, it would have been obvious to modify the semiconductor layers of modified Sorloaica et al. with the textured surface of Arimoto et al. in order to provide an increased amount of light absorption [0036].
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US Pub No. 2016/0190371) in view of Marti (Phys. Status Solidi C 2017, 14, 1700191), Krasikov (US Pub No. 2021/0075219) and Arimoto (US Pub No. 2014/0020752)
Regarding Claim 12,  Sorloaica et al. teaches an improved solar electricity generation system [Fig. 1A, 0031] 
Sorloaica et al. is silent on comprising: semiconductor layers alternating between a P-type material and an N-type material to convert photons from light into electrical current and selective operate as an amplifier comprising:
a first semiconductor layer comprising the P-type material,
a second semiconductor layer comprising the N-type material to receive a bias current when operated as the amplifier,
a third semiconductor layer comprising the P-type material,
a first depletion zone located between the first semiconductor layer and the second semiconductor layer that upon receiving at least part of the photons generates the electrical current in a first current direction, and
a second depletion zone located between the second semiconductor layer and the third semiconductor layer that upon receiving at least part of the photons generates the electrical current in a second current direction; and wherein the semiconductor layers are arranged comprising:
a first angular-oriented portion to receive the photons from a first light angle of incidence, and
a second angular-oriented portion to receive the photons from a second light angle of incidence.
Marti et al. teaches semiconductor layers to convert photons from light into electrical current comprising:
a first semiconductor layer, a second semiconductor layer, a third semiconductor layer [Fig. 1, See PNP layers as first, second, and third layers respectively, page 1700192, top of page] in a tandem solar cell [Abstract], used to provide a structure with a simplified layer structure [Abstract].
Since Sorloaica et al. teaches the use of a PV cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the cells of Sorloaica et al. with the cells of Marti et al. in order to provide a simplified structure, and improved efficiency [Abstract].
Arimoto et al. teaches a textured surface which has first and second angular oriented positions used to provided increased amount of light absorption [0036].
Since modified Sorloaica et al. teaches the use of a solar cell, it would have been obvious to modify the semiconductor layers of modified Sorloaica et al. with the textured surface of Arimoto et al. in order to provide an increased amount of light absorption [0036].
Krasikov et al. teaches applying a bias current to a photovoltaic device in order to provide sufficient power output [0068-0070, 0070].
Since modified Sorloaica et al. teaches the use of PV cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the device of modified Sorloaica by applying a bias current to the photovoltaic device as shown by of Krasikov et al.  in order to provide a photovoltaic device with sufficient power output [0068-0070].
Within the combination above, modified teaches a PNP PV structure attached to a thermoelectric component; therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “semiconductor layers alternating between a P-type material and an N-type material to covert photons from light into electrical current and selective operate as an amplifier, a first depletion zone located between the first semiconductor layer and the second semiconductor layer that upon receiving at least part of the photons generates the electrical current in a first current direction, and
a second depletion zone located between the second semiconductor layer to receive a bias current when operated as the amplifier and the third semiconductor layer that upon receiving at least part of the photons generates the electrical current in a second current direction; and a thermoelectric component operatively installed to the semiconductor layers to convert thermal energy received from the semiconductor layers into recovered electrical current.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 13, within the combination above, modified Sorloaica et al. teaches  wherein the semiconductor layers are configured as a transistor comprising:
an emitter provided by the first semiconductor layer,
a base provided by the second semiconductor layer, and
a collector provided by the third semiconductor layer [Marti: Fig. 1-2, page 1700191]
Within the combination above, modified Sorloaica et al. teaches a PNP PV structure attached to a thermoelectric component, and all the structural limitations of the claim therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “wherein the transistor is configured as an amplifier circuit; and
wherein upon the second semiconductor layer receiving a bias current, the electrical current flowing from the first semiconductor layer to the third semiconductor layer is amplified.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 14, within the combination above, modified Sorloaica et al. teaches further comprising:a thermoelectric component operatively installed to the semiconductor layers to convert thermal energy received from the semiconductor layers into recovered electrical current [Fig. 1A, 0031].
Regarding Claim 15, within the combination above, modified Sorloaica et al. teaches a PNP PV structure attached to a thermoelectric component, and all the structural limitations of the claim; therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “wherein the bias current comprises the recovered electrical current.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about Figure 2, the figure was not relied upon in the rejection. The combination relied upon figure 1A of Soloaica et al., replaced the cells of Sorloaica et al. with the cells of Marti et al. in order to provide a simplified structure, and improved efficiency [Abstract].
Krasikov et al. teaches applying a bias current to the photovoltaic device in order to provide sufficient power output [0068-0070, 0070].
Since Sorloaica et al. teaches the use of a PV cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the device of modified Sorloaica by applying a bias current of Krasikov et al. to a photovoltaic device of modified Sorloaica et al. in order to provide a photovoltaic device with sufficient power output [0068-0070].
Regarding the arguments about figure 1 of the prior art and figure 1 of the instant application, the prior as a result of the combination meets the limitations of the claim. The Arimoto et al. office action was not relied upon the office action.
Regarding the combination of references, modified Sorloaica et al. teaches a PNP PV structure attached to a thermoelectric component; therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “semiconductor layers alternating between a P-type material and an N-type material to covert photons from light into electrical current and selective operate as an amplifier, a first depletion zone located between the first semiconductor layer and the second semiconductor layer that upon receiving at least part of the photons generates the electrical current in a first current direction, and
a second depletion zone located between the second semiconductor layer to receive a bias current when operated as the amplifier and the third semiconductor layer that upon receiving at least part of the photons generates the electrical current in a second current direction; and a thermoelectric component operatively installed to the semiconductor layers to convert thermal energy received from the semiconductor layers into recovered electrical current.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Sorloaica (US Pub No. 2016/0190371),Marti (Phys. Status Solidi C 2017, 14, 1700191), Arimoto (US Pub No. 2014/0020752), Krasikov (US Pub No. 20210075219), and Saito (JPH0621490, Machine translation) are the closest prior art.
Sorloaica et al. teaches an improved solar electricity generation system [Fig. 1A, 0031].
Marti et al. teaches semiconductor layers to convert photons from light into electrical current comprising:
a first semiconductor layer, a second semiconductor layer, a third semiconductor layer [Fig. 1, See PNP layers as first, second, and third layers respectively, page 1700192, top of page] in a tandem solar cell [Abstract], used to provide a structure with a simplified layer structure [Abstract].
Arimoto et al. teaches a textured surface which has first and second angular oriented positions used to provided increased amount of light absorption [0036].
Krasikov et al. teaches applying a bias current to the photovoltaic device in order to provide sufficient power output [0068-0070, 0070].
Saito et al. teaches when a reverse bias is applied to the photovoltaic element, the open circuit voltage of the photovoltaic device is increased [0044].
	Modified Sorloaica et al. teaches the limitations of claims 1 but does not disclose the limitations of “a thermoelectric component operatively installed to the semiconductor layers to convert thermal energy received from the semiconductor layers into recovered electrical current to be directed to the second semiconductor layer as a bias current” in claim 1.
	These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “a thermoelectric component operatively installed to the semiconductor layers to convert thermal energy received from the semiconductor layers into recovered electrical current to be directed to the second semiconductor layer as a bias current” in claim 1 in conjunction with the remaining limitations of the claim.
Therefore; claims 1-11 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726